July 1, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     BANK OF AMERICA, N.A., Appellant

NO. 14-12-01146-CV                          V.

        JUAN M. GALLEGOS AND CHRISTINE S. ROWE, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Juan M.
Gallegos and Christine S. Rowe, signed, September 24, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Bank of America, N.A., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.